Citation Nr: 0818256	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-38 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1978 to May 
1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied service connection for epilepsy and a 
rash.  

In an August 2007 Board decision, service connection for a 
rash was denied and the issue of service connection for 
epilepsy was remanded to the RO for additional development 
and adjudicative action.  


FINDING OF FACT

The preponderance of the medical and other evidence of record 
does not show that the veteran had a chronic seizure disorder 
during service or for many years following discharge from 
service; and the medical evidence reflects that it is not at 
least as likely as not that the veteran's current epilepsy is 
of service-origin.  


CONCLUSION OF LAW

Epilepsy was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
veteran, in various statements submitted to the RO, has 
demonstrated his understanding of the evidentiary 
requirements.  For example, the veteran has repeatedly 
asserted that his current epilepsy began during service, even 
though it was not actually diagnosed until years after 
service.  The veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for epilepsy.  He 
asserts that he began having seizures or, at the very least, 
seizure-like symptoms during his military service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as epilepsy 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) competent evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Although the medical records indicate that the veteran has a 
current seizure disorder, for which he regularly takes 
epilepsy medication, the preponderance of the evidence of 
record does not show that the veteran's current chronic 
epilepsy began during service or within a year following 
discharge from service.  

The service medical records reveal that the veteran had, what 
appeared to be, one generalized tonic clonic (GTC) seizure 
during service in 1980.  More specifically, a January 19, 
1980 emergency room triage note indicated that the veteran 
had been drinking heavily during the day, and had seizure-
like activity at about 8:30 p.m. that night.  The veteran 
reported a history of seizures.  The veteran was not 
diagnosed with epilepsy, and the January 1980 service record 
noted that the veteran was intoxicated and it was unclear as 
to whether the veteran actually had a seizure.  
Significantly, on examination that same night, the veteran 
reported no previous episodes of loss of consciousness or any 
type of weakness or blackout or syncope.  The veteran denied 
a history of seizures and denied taking any type of 
medication except Mylanta.  At the time of discharge from 
service, in May 1981, there was no indication that the 
veteran was suffering from seizures or had a diagnosis of 
epilepsy.  The veteran's discharge examination was negative 
for complaints, findings or treatment for seizures or any 
diagnosis of epilepsy.

A September 1988 private hospital record indicated that the 
veteran had been drinking heavily, had a seizure (noting no 
prior history) and fell down the stairs.  

In January 1989, the veteran was treated at a private 
facility for post-concussive headaches and dizziness.  A head 
CT was within normal limits.  These medical records do not 
indicate a history of epilepsy or seizures, or a current 
seizure disorder.  

An April 1989 private medical center admission report 
regarding treatment for an unrelated toe fracture/laceration 
injury noted that the veteran had no serious past medical or 
surgical illnesses.  

Collectively, the above noted medical evidence shows that the 
veteran may have had a seizure during service in 1980, and 
then again several years after discharge from service in 
1988.  

An August 2003 VA progress note reveals that the veteran 
reported having a seizure disorder since 1993, and a 
September 2003 VA progress noted a history of seizure 
disorder since 1991.  Records obtained from the Social 
Security Administration show that the veteran reported his 
seizures began in 1992 or 1993.  In contrast, however, a 
private neurology clinic examination report from August 2002 
noted the veteran's reported history of having had seizures 
as long as he remembers.  VA treatment records from as early 
as December 1994 note that the veteran was taking Dilantin 
for epilepsy.  An August 1995 VA treatment record noted a 3-
year history of seizures.  

October 2003 magnetic resonance imaging (MRI) of the brain 
revealed cerebral volume loss evidenced by prominent sylvian 
and cortical sulci, and probable retention cysts in both 
maxillary antra, right greater than left.  

A November 2003 private emergency room report revealed that 
the veteran was brought in by paramedics after suffering a 
seizure.  The doctor opined that the seizure was probably 
related to alcohol use and noncompliance with his Tegretol.  

The veteran asserts that although the diagnosis was not made 
until years after discharge from service, his seizure-like 
symptoms were present during service.

At a December 2006 VA neurology consultation, the veteran 
reported that he had his first seizure when he was 18 or 19 
years old, while in the military.  The veteran described the 
symptoms as a dizzy sensation, a change in his vision, 
feeling poorly, followed by shaking.  He would then lose 
consciousness and fall, with or without incontinence.  
Afterward, he would develop a postictal headache.  He 
reported that he suffered head injuries during service, and 
also noted heavy alcohol intake.  The veteran indicated that 
he was diagnosed with epilepsy within two to three years 
after service discharge.  The examiner indicated that the 
veteran had chronic liver disease and medically refractory 
epilepsy.  The examiner also indicated, presumably based on 
the veteran's self-reported history as she did not have 
service medical records for review, that the veteran had a 
history of seizures beginning during his military service 
that, as near as she could tell, were attributed to his use 
of alcohol.  However, the examiner also noted that the 
veteran did give a history of probable seizures of partial 
onset, which would not be consistent with alcohol withdrawal 
seizures.  

An October 2007 VA examination was conducted for the express 
purpose of obtaining a VA medical opinion as to the likely 
etiology of the veteran's current seizure disorder.  At the 
examination, the veteran reported that he began to have 
seizures while in the service, although at that time, he did 
not know that his spells were actually seizures.  He 
described the seizures/spells as beginning with a headache, 
dizziness, shaking, then loss of consciousness for an unclear 
period of time.  The seizures caused subsequent confusion and 
disorientation, fatigue and weakness.  After a review of the 
veteran's claims file, the examiner noted that the veteran 
had one seizure in 1980 and one seizure in 1988, both related 
to alcohol use, but there was no record of ongoing seizures 
between 1980 and 1988.  The examiner also noted that the 
veteran had current seizures with several emergency room 
visits for seizures, often in the setting of medication non-
compliance or related to alcohol abuse.  The diagnosis was 
localization related epilepsy, cryptogenic origin; history of 
alcohol abuse; and cognitive dysfunction, likely 
multifactorial.  The examiner acknowledged the veteran's 
reported history of epilepsy during service, but pointed out 
that there was no objective data in the service medical 
records or post-service medical records before 2002 to 
indicate that the veteran was having recurrent, unprovoked 
seizures prior to 2002.  The examiner also acknowledged that 
the veteran's reported symptoms beginning with a headache and 
dizziness was the same pattern that his current seizures 
followed.  Additionally, the examiner pointed out that it was 
certainly possible that alcohol withdrawal after binges or 
consistent heavy drinking could cause a seizure to occur, 
although it was not entirely clear that this alcohol 
withdrawal was the trigger for the veteran's seizures.  The 
examiner opined that, "Overall, although there is some 
suggestion that his epilepsy may have started when he was in 
the service, this cannot be stated without resort to mere 
speculation."  

A December 2007 VA neuropsychiatric examination reiterated 
the veteran's self-reported history of in-service seizure 
onset.

Although the veteran believes that his current chronic 
seizure disorder began during service, the objective medical 
evidence of record does not support in-service onset of 
epilepsy.  The service medical records reflect that the 
veteran had one possible seizure in 1980, and one seizure in 
1988.  The veteran was later diagnosed with epilepsy in the 
early 1990's.  The only evidence tending to show that the 
veteran's current seizure disorder began during service is 
the veteran's own self-reported history.  The Board has no 
reason to doubt the veteran's assertions that he suffered 
headaches and dizziness during service, and the record 
certainly suggests that the veteran may have had a seizure in 
1980 in connection with alcohol withdrawal.  That 
notwithstanding, the totality of the medical evidence of 
record does not support the veteran's contention that any 
current seizure disorder is associated with the veteran's 
service, particularly given that the veteran's reported 
history of the onset of his seizures is, at best, 
contradictory and confusing.  For, example, certain private 
and VA treatment records from August 2003 and September 2003, 
as well as Records obtained from the Social Security 
Administration, show that the veteran reported that his 
seizure disorder began in 1991, 1992 or 1993.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer); (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of competent medical evidence in 
the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

At the VA examination in December 2006, for example, the 
veteran's self-reported history was recorded regarding the 
alleged in-service seizures and seizure-like symptoms.  
Although the veteran reported to the examiner that he had 
suffered from a chronic seizure disorder in service, there is 
no independent medical opinion definitively providing the 
date of onset and/or etiology of the veteran's current 
epilepsy.  Rather, the veteran's own rendition of his history 
was merely recorded without any supplementary independent 
medical opinion regarding the accuracy of that history.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute medical evidence of the 
required nexus.  LeShore v. Brown, 8 Vet. App. 407, 409 
(1995).  The recorded histories in the medical reports, 
therefore, do not constitute competent evidence of a nexus 
between the veteran's current seizure disorder and the one 
possible seizure in 1980; particularly given that no 
diagnosis of chronic seizure disability was contemplated 
until the 1990's - over a decade after discharge from 
service.  Moreover, based on the medical record in this case, 
the VA examiner in October 2007 specifically indicated that 
any opinion linking the veteran's current seizure disorder to 
service would be based on pure speculation.  

In sum, a competent medical nexus is lacking in this case.  
The veteran's current seizure disorder has not been medically 
linked by a competent medical professional to his military 
service and the evidence of record weighs against the 
veteran's claim of service connection.  

The evidence in favor of the veteran's claim is the veteran's 
own self-reported history.  

Weighing against the claim is the October 2007 medical 
opinion, as well as the lack of any medical evidence showing 
a diagnosis of epilepsy from the time of separation from 
service in 1981 until over a decade later.  Although there is 
evidence of a seizure in 1988, that is still 7 years 
following discharge from service and, even then, no diagnosis 
of epilepsy or chronic seizure disorder was contemplated at 
that time.  In other words, the credibility of the veteran's 
testimony must be weighed against the other evidence of 
record, including the objective findings showing no seizure 
disorder noted at discharge, no successive seizure until 
1988, and no diagnosis until the mid 1990's.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The trier 
of fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  See Dambach v. Gober, 223 
F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence 
of medical records during combat conditions does not 
establish absence of disability).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See also, Jordan v. Principi, 17 
Vet. App. 261 (2003).   

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of seizure-like symptoms at 
service discharge and continuing to 1988 in this case is 
supported by affirmative evidence which tends to show that 
the veteran's current seizure disorder is not of service 
origin.  

To warrant service connection, there must be a nexus between 
the veteran's current epilepsy disability and his one in-
service seizure; and, although the veteran is competent to 
state that he has suffered seizure-like symptoms since 
service, this evidence must be weighed against the other 
evidence of record, which includes contradictory statements 
by the veteran dating his seizure disorder onset to the early 
1990's; objective evidence of no post-service seizure until 
1988; and no diagnosis of epilepsy until the 1990's; as well 
as competent medical opinion that any link between the one 
in-service seizure and the veteran's current epilepsy would 
be based on pure speculation.  

The preponderance of the evidence is against the claim of 
service connection for epilepsy; there is no doubt to be 
resolved; and service connection for epilepsy is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for epilepsy is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


